Case 2:21-cv-05791-JFW-KK Document 12 Filed 08/13/21 Page 1 of 1 Page ID #:385




  1
  2
  3                                                                  JS-6
  4
  5
  6
  7                         UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9
 10    EUGENE E. TAYLOR,                        Case No. CV 21-5791-JFW (KK)
 11                              Petitioner,
                                                JUDGMENT
 12                        v.
 13    BRANDON PRICE, Warden,
 14                               Respondent.
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 20   prejudice.
 21
 22   Dated: August 13, 2021
                                          HONORABLE JOHN F. WALTER
 23                                       United States District Judge
 24
 25
 26
 27
 28
